Citation Nr: 0930887	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  09-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to May 31, 2006, for 
the grant of a total disability rating for compensation based 
on individual unemployability. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1997 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In February 2009, the RO received the Veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, which perfected her 
appeal with regard to the claim for an earlier effective 
date.  On the form, she indicated a desire for a hearing 
either a Travel Board or by videoconference at the RO before 
a Veterans Law Judge.  She had not been scheduled for a 
hearing before her records were transferred to the Board.  

Accordingly, this case is REMANDED for the following action.

Schedule the Veteran for a hearing at the 
Regional Office before a Veterans Law 
Judge, after determining whether she 
prefers a Travel Board hearing or a 
hearing by videoconference.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

